1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     RICHARD ANTHONY LOPEZ
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6336 / Fax: 702.388.6418
5    tony.lopez@usdoj.gov
     Attorneys for the United States
6
                                UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                         Case No. 2:00-cr-269-GMN-VCF

9                  Plaintiff,                          Motion to Dismiss the Indictment and
                                                       Quash the Bench Warrant
10         v.

11   MICHAEL JANSKY,

12                 Defendant.

13

14          On August 2, 2000, a federal grand jury returned an Indictment charging Defendant

15   Michael Jansky with five counts of Uttering of Counterfeit Obligations of the United States

16   in violation of 18 U.S.C. § 472. (ECF 1.) When Jansky failed to appear for his arraignment

17   and plea on August 11, 2000, the Court issued a bench warrant for his arrest. (ECF 8 at 2.)

18   Nearly 20 years later, that warrant remains outstanding.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///
1           Pursuant to Federal Rule of Criminal Procedure 48(a), the Government now

2    requests permission of the Court to dismiss the Indictment. If granted, because Jansky

3    would no longer face any charges in this case, the Government further requests that the

4    Court quash the outstanding bench warrant for his arrest.

5           Respectfully submitted this 27th day of January, 2020.

6                                                     NICHOLAS A. TRUTANICH
                                                      United States Attorney
7
                                                      s/ Richard Anthony Lopez
8                                                     RICHARD ANTHONY LOPEZ
                                                      Assistant United States Attorney
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                  2
1                      UNITED STATES DISTRICT COURT
2
                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No. 2:00-cr-269-GMN-VCF

4                  Plaintiff,                          [Proposed] Order Granting
                                                       Motion to Dismiss the Indictment and
5          v.                                          Quash the Bench Warrant

6    MICHAEL JANSKY,

7                  Defendant.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses the Indictment against Defendant Michael Jansky.

11                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
12
                                                       s/Richard Anthony Lopez
13                                                     RICHARD ANTHONY LOPEZ
                                                       Assistant United States Attorney
14

15          Leave of Court is granted for the filing of the above dismissal. Because the

16   Indictment has been dismissed, it is hereby ordered that the bench warrant issued August

17   11, 2000, is quashed.
                         5             February 2020.
18          DATED this _______ day of ___________,

19

20

21                                          HONORABLE GLORIA M. NAVARRO
                                             UNITED STATES DISTRICT JUDGE
22

23

24

                                                   3
1                                        Certificate of Service

2           I hereby certify that on January 27, 2020, I electronically served on Counsel of

3    Record the foregoing Motion to Dismiss the Indictment and Quash the Bench Warrant by

4    filing it with the Clerk of the Court for the United States District Court for the District of

5    Nevada using the CM/ECF system.

6

7                                                        s/ Richard Anthony Lopez
                                                         RICHARD ANTHONY LOPEZ
8                                                        Assistant United States Attorney

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                     4
